Citation Nr: 0411013	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-00 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for pulmonary 
fibrosis.

2.  Timeliness of substantive appeal as to a claim of entitlement 
to a total disability rating on the basis of individual 
unemployability due to service-connected disability (TDIU).

3.  Entitlement to service connection for cardiomyopathy with 
ventricular arrhythmias.

4.  Entitlement to service connection for congestive heart 
failure.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for obstructive sleep apnea.




REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney at law


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from February 8, 1971 to April 
29, 1971.

This case comes to the Board of Veterans' Appeals (the Board) on 
appeal from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Only the issues of whether new and material evidence has been 
submitted to reopen the veteran's claim of service connection for 
pulmonary fibrosis and whether the veteran's appeal was timely 
with respect to the issue of entitlement to TDIU will be addressed 
on the merits by the Board at this time.  The other appealed 
issues -entitlement to service connection for cardiomyopathy with 
ventricular arrhythmias, congestive heart failure, diabetes 
mellitus and obstructive sleep apnea, as well as further 
development for the reopened claim of service connection for 
pulmonary fibrosis - will be addressed in the REMAND portion of 
this decision, as set forth below.  Those issues are remanded to 
the RO via the Appeals Management Center, in Washington, DC.  VA 
will notify the veteran if further action is required on his part.



FINDINGS OF FACT

1.  In a November 1998 decision, the Board denied the veteran's 
claim of entitlement to service connection for pulmonary fibrosis.

2.  Evidence associated with the claims file since the Board's 
1998 denial of service connection for pulmonary fibrosis raises a 
reasonable possibility of substantiating the claim on the merits.

3.  A December 1998 RO rating decision denied the veteran's claim 
of entitlement to TDIU.  The veteran filed a timely notice of 
disagreement in January 1999.  The RO issued a SOC as to the TDIU 
issue in December 1999.  There is no subsequent communication by 
or on behalf of the veteran which referred to TDIU until September 
2002.


CONCLUSIONS OF LAW

1.  The November 1998 Board decision is final.  New and material 
evidence has been submitted to reopen the claim of entitlement to 
service connection for pulmonary fibrosis.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2003).

2.  Because a timely appeal was not filed, the appeal of the RO's 
December 1998 rating decision denying entitlement to TDIU is 
dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302 (2003).




CONTINUED ON NEXT PAGE



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been submitted to reopen 
claim of entitlement to service connection for pulmonary fibrosis.

The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) [codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  The 
VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.

The VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
but not yet final as of that date.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002).  The VCAA left intact the requirement 
that a veteran must first present new and material evidence in 
order to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the duty to 
assist is fulfilled and proceed to evaluate the merits of that 
claim.  The VCAA provides that "nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108."  38 U.S.C.A. § 
5103A(f) (West 2002).

Notice

When VA receives a substantially complete application for 
benefits, it has an obligation to notify the claimant of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b)(1) (2003).  This obligation applies to cases, 
such as this, in which a veteran seeks to reopen a previously 
finally denied claim.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

A review of the documents in the claims folder reveals that the 
veteran was given notice of the provisions of the VCAA in a letter 
dated in February 2002.  He was provided with the proper forms for 
authorizing VA to obtain any private medical records and was 
informed that he could submit any such records himself.  In March 
2002 he replied that he had no further evidence or argument to 
submit with regard to his claims.

The Board observes that regulations implementing the VCAA have 
been enacted. See 66 Fed. Reg. 45,630 (Aug. 29, 2001).  The 
regulatory amendments became effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  The record shows that the RO adjudicated this 
claim under the prior version of 38 C.F.R. § 3.156, 
notwithstanding the fact that the current claim was filed in 
December 2001, after the effective date of the new version of the 
regulation.  The veteran was not provided specific notice of the 
requirements necessary to reopen his claim of entitlement to 
pulmonary fibrosis under the amended version of 38 C.F.R. § 3.156.  
However, as will be discussed below, the Board has determined that 
new and material evidence has been submitted to reopen the claim 
pursuant to the amended section 3.156.  Thus, any failure on the 
part of the RO to provide formal notice to the veteran of the 
applicable regulation and to adjudicate his claim under that 
regulation is not prejudicial to him.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 [harmless 
error].

Duty to assist

VA is generally obligated under the VCAA to make reasonable 
efforts to help the claimant obtain evidence necessary to 
substantiate the claim.  However, the duty to provide a medical 
examination and/or obtain a medical opinion in a claim for 
disability compensation benefits is not authorized in cases 
involving an attempt to reopen a finally decided claim unless new 
and material evidence is presented or secured.  See 38 C.F.R. § 
3.159(c)(4)(iii) (2003).

In summary, the Board believes the provisions of the VCAA and its 
implementing regulations have been satisfied to the extent 
required to decide the claim at issue at this time.

The Board additionally observes that, notwithstanding the 
application of the VCAA, general due process considerations have 
been complied with by the RO.  See 38 C.F.R. § 3.103.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in connection with this appeal.  As stated above, he 
indicated in a March 2002 statement that he had no additional 
evidence or argument to submit.

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the lack of a diagnosis of a disability during 
service, service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



Finality/new and material evidence

In general, Board decisions are final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2003).  Pursuant to 38 U.S.C.A. § 
5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

As alluded to above, the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to substantiate 
the claim and present the reasonable possibility of substantiating 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2003)].  This change in the law 
pertains only to claims filed on or after August 29, 2001.  
Because the veteran's claim to reopen was initiated in December 
2001, his claim will be adjudicated by applying the revised 
section 3.156.

The revised regulation provides that new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) 
(2003).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Analysis

The Board must evaluate evidence added to the record since the 
last final decision in order to determine whether new and material 
evidence exists.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  
A November 1998 Board decision which, inter alia, denied the 
veteran's claim of entitlement to service connection for pulmonary 
fibrosis is the prior final decision on this claim.  The Board's 
November 1998 decision subsumed any and all prior RO decisions.  
See 38 C.F.R. § 20.1104 (2003); see also Olson v. Brown, 5 Vet. 
App. 430, 432-33 (1993); Talbert v. Brown, 7 Vet. App. 352, 355 
(1995) [prior RO decisions which are affirmed by the Board are 
subsumed by the final appellate decision].

Accordingly, the Board will evaluate evidence received since the 
November 1998 Board decision in order to determine whether such 
constitutes new and material evidence which is sufficient to 
reopen the previously-denied claim.

The "old" evidence

Evidence of record at the time of the Board's November 1998 
decision included the veteran's service medical records.  The 
veteran had a normal medical examination at enlistment in January 
1971, to include a normal chest X-ray.  A routine screening 
evaluation in mid-February 1971 was similarly negative for any 
defects.  However, shortly thereafter, in late-February 1971, the 
veteran was seen for complaints of a sore throat, coughing, 
headaches and rhinorrhea.  Subsequently, he was seen for symptoms 
of chest congestion in March 1971, at which time a diagnostic 
impression of upper respiratory infection was reported.  
Thereafter, a chest X-ray in April 1971 showed increased 
bronchovascular markings, and it was reported that he was being 
given tetracycline for bronchitis.  The diagnostic impression 
reported in April 1971 was hyperventilation secondary to 
bronchitis.  A separation physical examination included a chest X-
ray, which was negative.  The veteran was separated from service 
due to inaptitude.  

Other evidence before the Board in November 1998 included private 
treatment records from a Dr. A. M., M.D., which denoted a history 
of treatment for chronic bronchitis since mid-1975, with a 
diagnosis of chronic bronchial allergy to smoke and dust.  In 
addition, the records reviewed by the Board in 1998 included 
private pathology reports dated in 1995, which denoted a diagnosis 
of interstitial inflammation and fibrosis of the right lung and a 
history of chronic interstitial pneumonitis with chronic 
interstitial fibrosis.  These records also indicated that the 
veteran was a heavy smoker and that his history was significant 
for possible asbestos exposure.  

The Board also reviewed the report of a VA psychiatric examination 
conducted in 1995, which denoted diagnoses of chronic asthma, and 
congestive heart failure secondary to chronic obstructive 
pulmonary disease (COPD) as well as the report of a VA general 
medical examination, which denoted a diagnosis of possible 
pulmonary fibrosis.  Other records reviewed by the Board also 
reported a history of pulmonary fibrosis since 1995 and a long 
history of asthma and cigarette abuse.

The November 1998 Board decision

The Board's November 1998 decision denied the veteran's claim of 
entitlement to service connection for pulmonary fibrosis.  That 
decision is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 
20.1100.  The Board denied the claim essentially on the basis that 
there was no evidence of treatment or diagnosis during service for 
pulmonary fibrosis and because a VA examiner concluded in March 
1997, based on review of the veteran's service records, it was his 
belief that the veteran had a lung condition prior to service and 
that the one episode of an upper respiratory infection treated in 
service did not result in his present condition.

Additionally submitted evidence 

The new evidence submitted in connection with the current claim 
includes the report from a private physician, K. L. V., M.D., 
dated in December 2001, which reflects a diagnosis of pulmonary 
fibrosis.  It was Dr. V.'s medical opinion, based on his review of 
the veteran's service records which documented episodes of chest 
pain as well as episodes of bronchitis which did not respond 
quickly to traditional therapy, that the veteran's pulmonary 
fibrosis was a service connected illnesses.

Discussion

With these facts for consideration, and for reasons expressed 
immediately below, the Board finds that new and material evidence 
is of record.  

In essence, the veteran's contentions that he developed pulmonary 
fibrosis as a result of in-service episodes of chest pain and 
bronchitis are now supported by the diagnosis and medical opinion 
of Dr. K. L. V.  It is evident from review of the newly submitted 
evidence that the veteran currently has diagnosed pulmonary 
fibrosis that has been linked by a medical doctor to his reported 
history of in-service treatment for chest pain and bronchitis.  
In-service treatment for these two conditions is supported by the 
service medical records.  There is thus evidence which is arguably 
supportive of all three Hickson elements.

As noted above, an unfavorable nexus opinion was of record when 
the claim was previously denied by the Board in 1998.  In its 
adjudication of this claim, the RO in effect weighed the two 
medical opinions.  The RO pointed out that the VA examiner in 1997 
had access to the veteran's complete medical records, whereas 
Dr. V. purportedly did not, and because Dr. V. purportedly did not 
provide adequate reasons and bases in support of his opinion.  
However, even if these factors were true (which in light of 
Dr.V.'s detailed discussion appears not to be the case), this 
would not be a basis for deeming his opinion immaterial.  Under 
Justus, such purported deficiency cannot by itself be a valid 
basis to find the evidence lacking sufficient materiality to 
reopen.  At this point in the analysis of the claim, the RO should 
not weigh the medical nexus evidence, and the Board cannot and 
will not.

The Board emphasizes that the revised new and material evidence 
standard under 38 C.F.R. § 3.156(a) does not require a claimant to 
prove his claim.  Rather, evidence is new and material if it was 
not previously submitted to agency decisionmakers and ". . . by 
itself or when considered with previous evidence of record, 
relate[s] to an unsubstantiated fact necessary to substantiate the 
claim."  38 C.F.R. § 3.156(a) (2003).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  So it is in this case. 

In short, because the newly-received medical opinion from Dr. V. 
is evidence which reflects a diagnosis of pulmonary fibrosis and a 
medical opinion linking such condition to in-service episodes of 
chest pain and bronchitis, the evidence raises a reasonable 
possibility of substantiating the claim on the merits.  
Accordingly, the Board concludes that new and material evidence 
has been submitted to reopen the veteran's claim of entitlement to 
service connection for pulmonary fibrosis.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before doing 
so, however, the Board must consider certain procedural concerns.

(i.) Standard of review

Once all the evidence has been brought together, the Board has the 
responsibility to evaluate the entire record on appeal on a de 
novo basis.  See 38 U.S.C.A. § 7104(a).  The standard of review 
changes at this juncture and is as follows.  When there is an 
approximate balance of the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  To 
deny a claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In evaluating the evidence and rendering a decision on the merits, 
the Board is required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  In that connection, the Board observes that the 
Justus presumption of credibility does not apply after a claim has 
been reopened.  In addition, as noted above, although certain 
evidence may be sufficient to reopen the claim, it is not 
necessarily dispositive of the ultimate outcome of the case.  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) [new evidence 
could be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim].  All evidence must 
be evaluated in arriving at a decision on the merits.  See 38 
U.S.C.A. § 7104(a) (West 2002).

(ii.) VA's statutory duty to assist

As discussed above, the statutory duty to assist also comes into 
play at this juncture.
See 38 U.S.C.A. § 5103A (West 2002).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In light of the conflicting medical opinion statements of record, 
and the amount of time which has elapsed since medical evidence 
has been added to the record,  the Board believes that further 
evidentiary development of this claim is in order, as set forth in 
the Board's REMAND below.  

2.  Timeliness of appeal as to a claim of entitlement to TDIU.

The VCAA

The Board has given consideration to the provisions of the VCAA; 
however, for reasons expressed immediately below, the Board finds 
that resolution of the timeliness of appeal issue is based on the 
operation of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (the Court) held that the VCAA has no 
effect on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  The Board 
finds that such is the case as to this particular issue.  As 
explained below, the issue of entitlement to TDIU is being 
dismissed due to the veteran's failure to file a timely 
substantive appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2003).  The veteran has not contended 
that a timely appeal was filed.  Therefore, based on the Court's 
decision in Manning, the Board concludes that this issue is not 
subject to the provisions of the VCAA.

Notwithstanding the fact that the VCAA appears to be inapplicable 
in this case, the veteran has been accorded ample opportunity to 
present evidence and argument as required by the law.  See 38 
C.F.R. § 3.103 (2003).  The veteran has been represented by an 
attorney in connection with this appeal.  The record shows that 
the RO notified him of his appellate rights with respect to the 
TDIU claim and that he was furnished a substantive appeal form (VA 
Form 9) at the time of issuance of the Statement of the Case (SOC) 
in December 1999.  Moreover, the Board sent the veteran a letter, 
with a copy to his attorney, dated January 15, 2004 explaining why 
his appeal of the TDIU claim may not have been perfected.  
Evidence and argument on this pint was solicited, and the veteran 
was offered the opportunity to testify at a personal hearing as to 
this matter.  No response was received either from the veteran or 
from his representative.

Pertinent law and regulations

Appellate review of an RO decision is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2003).

After the statement of the case is provided to the appellant, the 
appellant must file a formal appeal within 60 days from the date 
the statement of the case is mailed, or within the remainder of 
the one-year period from the date the notification of the RO 
decision was mailed, whichever period ends later.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) (2003).  By 
regulation this formal appeal must consist of either "a properly 
completed VA Form 1-9. . . or correspondence containing the 
necessary information."  See 38 C.F.R. § 20.202 (2003); see also 
Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).

The formality of perfecting an appeal to the Board is part of a 
clear and unambiguous statutory and regulatory scheme, which 
requires the filing of both a notice of disagreement and a formal 
appeal.  The formal appeal permits the appellant to consider the 
reasons for an adverse RO decision, as explained in the statement 
of the case, and to formulate and present specific arguments 
relating to errors of fact or law made by the RO.  See 38 U.S.C.A. 
§ 7105 (West 2002); see also Roy v. Brown, 5 Vet. App. 554 (1993).  

Pursuant to 38 U.S.C.A. § 7105(d)(5) (West 2002), the Board may 
dismiss any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  See Rowell v. Principi, 
4 Vet. App. 9, 17 (1993) [if there is a failure to comply with the 
law or regulations, it is incumbent upon the Board to reject the 
application for review on appeal].  While the Board must construe 
such arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, any appeal which fails to 
allege specific error of fact or law in the determination being 
appealed may be dismissed.  In addition, the Board notes that 38 
U.S.C.A. § 7108 provides that an application for review on appeal 
shall not be entertained unless it is in conformity with the 
applicable law governing the Board's jurisdiction and filing of 
notices of disagreement and appeals.

Upon request, the time period for filing a substantive appeal may 
be extended for a reasonable period for good cause shown.  38 
U.S.C.A. § 7105(d)(3) (West 2002).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive appeal.  
38 C.F.R. § 20.303 (2003).




Factual Background

The record shows that the veteran filed a timely notice of 
disagreement in January 1999 to a December 1998 RO rating decision 
which denied his claim of entitlement to TDIU.  The record shows 
that the RO issued a SOC as to the TDIU issue in December 1999.  A 
cover letter dated December 1, 1999 notified him of his appellate 
rights; he was furnished a substantive appeal form (VA Form 9) and 
instructions.  A copy of the letter was sent to the veteran's 
former attorney. 

Following issuance of the aforementioned SOC, the next reference 
to TDIU was in a communication from the veteran's current attorney 
to the RO in September 2002, which the representative labeled as a 
"Notice of Disagreement".  "Issue 6" was entitlement to TDIU. 

Analysis
 
The question before the Board is whether a substantive appeal was 
filed by or on behalf of the veteran within the prescribed time 
period, that is within sixty days after the SOC was issued on 
December 1, 1999, that is by January 31, 2000.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  The Board has 
carefully reviewed the record and can identify no communication 
from the veteran or his representatives which so much as mentioned 
TDIU until the purported "Notice of Disagreement" in September 
2002, two and one half years after the expiration of the period 
for filing a timely appeal.   The veteran and his attorney have 
not identified any communication to VA within the required time 
period which may be considered to be a substantive appeal as to 
the TDIU issue.   

The September 2002 communication from the veteran's attorney, 
which did mention TDIU, was clearly untimely by over two years and 
could not perfect a timely appeal as to the denial of TDIU by the 
December 1998 rating decision.  See 38 C.F.R. § 20.302(b).

The record thus does not reflect that the veteran or his current 
or former representatives filed a substantive appeal with regard 
to the issue of entitlement to TDIU within the required 60 days 
after the issuance of the December 1999 Statement of the Case, or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed.  Because the veteran 
did not timely submit a substantive appeal, the Board finds it has 
no jurisdiction over an appeal as to this issue.  It must 
therefore be dismissed.  38 U.S.C.A. §§ 7105, 7108; Roy and 
Rowell, both supra.

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held that the 
Board must assess its jurisdiction prior to addressing the merits 
of a claim.  The Court further held, however, that it could be 
prejudicial to the appellant for the Board to address 
jurisdictional questions in the first instance without affording 
an appellant the right to present argument and evidence on those 
questions.  More recently, VA's General Counsel held that the 
Board has the authority to adjudicate or address in the first 
instance the question of timeliness of a substantive appeal, and 
may dismiss an appeal in the absence of a timely filed substantive 
appeal; under such circumstances, however, the General Counsel 
indicated that the claimant should be first afforded appropriate 
procedural protections to assure adequate notice and opportunity 
to be heard on the question of timeliness.  See VAOPGCPREC 9-99.

In this case, the veteran has been informed of the necessity of 
filing a substantive appeal as to the TDIU issue.  The December 1, 
1999 letter attached to the SOC made this requirement amply clear.  
Further, the Board sent the veteran a detailed letter, with a copy 
to his attorney in January 2004.  There is no indication that the 
veteran did not receive these communications, and he has presented 
no response.  Nor has his attorney.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  The Court 
decided in Corry v. Derwinski, 3 Vet. App. 231 (1992), however, 
that there is no legal entitlement to an extension of time; 
rather, 38 C.F.R. § 3.109(b) commits the decision to the sole 
discretion of the Secretary.  Specifically, 38 C.F.R. § 3.109(b) 
requires that where an extension is requested after expiration of 
a time limit, the required action must be taken concurrent with or 
prior to the filing of a request for extension of the time limit, 
and good cause must be shown as to why the required action could 
not have been taken during the original time period and could not 
have been taken sooner than it was.  

In this case, the veteran did not request any extension of time 
for filing a substantive appeal at any point in time, and he has 
not demonstrated good cause for an untimely filing of a 
substantive appeal as to the TDIU issue.

In summary, the Board finds that in the absence of a timely filed 
substantive appeal, the veteran has not complied with the legal 
requirements for perfecting an appeal.  The Board finds further 
that this case is one in which the law is dispositive of the issue 
and that the appeal as to the issue of entitlement to TDIU must be 
dismissed on that basis.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

New claim for TDIU

As noted above, in September 2002 the veteran through his attorney 
filed what was styled as a "Notice of Disagreement".  This appears 
to have been filed in response to the RO's August 2002 rating 
decision which denied service connection for a number of claimed 
disabilities.  The listed "Issue 6" was entitlement to TDIU, even 
though the August 2002 RO rating decision did not include a 
decision as to TDIU.  No other claim or appeal as to the issue of 
TDIU was pending at the time the RO received this communication.  
As noted above, an appeal was not perfected as to the veteran's 
previous TDIU claim because a substantive appeal was not timely 
filed.   Thus, the August 2002 communication from the veteran's 
attorney, no matter how labeled, was not a in fact a notice of 
disagreement as to a TDIU claim, since there was no RO decision on 
the veteran's TDIU claim to disagree with.  Accordingly, there is 
no reason the remand this issue for the issuance of a statement of 
the case.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999) [in 
circumstances where a notice of disagreement is filed, but a 
statement of the case has not been issued, the Board must remand 
the claim to the RO to direct that a statement of the case be 
issued].

Under these circumstances, the communication from the veteran's 
attorney which was received in September 2002 may be fairly 
construed as a new claim seeking entitlement to TDIU.  See Douglas 
v. Derwinski, 2 Vet. App. 103, 109 (1992) [VA is obligated to 
consider all issues reasonably inferred from the evidence of 
record].  Because this new TDIU claim has not been considered by 
the RO, it is referred for all appropriate development and 
adjudication.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for pulmonary fibrosis is 
reopened.  To that extent only, the appeal is allowed.

In the absence of a timely filed substantive appeal, the appeal as 
to the issue of entitlement to TDIU is dismissed.


REMAND

The Board finds that additional development is necessary in light 
of VA's duty to assist obligations under the VCAA.  Specifically, 
the record does not in the Board's view contain sufficient medical 
evidence to decide the service connection claims at issue on 
appeal.  See 38 U.S.C.A. § 5103A(d)(1) and (2); 38 C.F.R. § 
3.159(c)(4).

Dr. V. stated in his opinion of December 2001 that the veteran's 
cardiomyopathy with ventricular arrhymias, as well as the 
pulmonary fibrosis, were service connected.  Dr. V. further opined 
that the veteran's other medical problems, to include congestive 
heart failure, diabetes mellitus and obstructive sleep apnea, were 
direct sequelae of his treatment for pulmonary fibrosis and 
cardiomyopathy. 
It is unclear exactly what medical records were reviewed by Dr. V. 
in connection with his December 2001 medical opinion.  It is also 
unclear how he arrived at his opinion, particularly in light of 
the veteran's very brief military service and the fact that his 
service medical records do not refer to cardiovascular problems or 
to pulmonary fibrosis.  In addition, Dr. V.'s opinion is sketchy 
in the extreme.  For example, the medical records also show morbid 
obesity (304 pounds in May 1999 and 313 pounds in October 1999); 
this was not mentioned by Dr. V. as a factor in any of the 
veteran's claimed disabilities, even sleep apnea.  On the 
contrary, Dr. V. stated without any reasoning that the veteran's 
obesity was a result of cardiomyopathy and pulmonary fibrosis.  
Moreover, although Dr. V. alluded to "tobacco dependence which is 
in remission", he did not discuss the veteran's history of tobacco 
use as a factor in the claimed cardiovascular and pulmonary 
conditions.  

In addition, recent treatment records are lacking.  There is also 
the matter of conflicting medical evidence.  As noted above a 1997 
VA medical opinion was unfavorable to the veteran's claim.  

The Board believes that further medical analysis based on a 
complete review of the veteran's medical records, to include his 
service medical records, together with commentary on the probity 
of the two opposing medical opinions, is necessary by the Board to 
resolve the etiological questions that exist in this case.  See 38 
C.F.R. § 3.159 (2003).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:
	
1.  The veteran should be contacted, with a copy of the letter 
sent to his attorney.  Any notification required by the VCAA or 
other appropriate law and regulation should be accomplished.  In 
particular, the veteran should be asked to provide information as 
to any medical examination, hospitalization or treatment he has 
received since  December 2001.  VBA should take appropriate steps 
to secure any medical records identified by the veteran and 
associate them with the veteran's VA claims folder.

2.  The veteran's VA claims folder should then be referred to an 
appropriate specialist in order to determine the etiology of the 
claimed disorders (pulmonary fibrosis; cardiomyopathy with 
ventricular arrhythmia; congestive heart failure; diabetes 
mellitus; and, obstructive sleep apnea).  The reviewing physician 
should provide an opinion as to etiology of these disorders based 
on a review of the records in the veteran's VA claims folder.  In 
particular, the reviewer should offer an opinion as to whether it 
is at least as likely as not that one of more of these disorders 
is related to the veteran's military service, to include the in-
service episodes of chest pain and bronchitis.  In addition, the 
reviewing physician should offer an opinion as to whether it is at 
least as likely as not that the veteran's congestive heart 
failure, diabetes mellitus, and obstructive sleep apnea were 
caused by or sequelae of pulmonary fibrosis and cardiomyopathy, to 
include as a result of medical treatment for these two disorders.  
If  the reviewing physician deems that physical examination and/or 
diagnostic testing of the veteran is required, such should be 
scheduled.  A report should be prepared and associated with the 
veteran's VA claims folder.

3.  Thereafter, VBA must readjudicate the service connection 
issues presently on appeal.  The pulmonary fibrosis claim must be 
readjudicated on the merits since it has been reopened. If the 
benefits sought on appeal remain denied, the veteran and his 
attorney should be furnished a supplemental statement of the case 
and provided appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) [to be 
codified at 38 U.S.C. §§ 5109B, 7112].



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



